Exhibit BUSINESS DEVELOPMENT UPDATE October 8, 2008 Since the release of our previous update on September 8, 2008, the following business items have developed: § MATECH has completed a week-long inspection for the Union Pacific Railroad on a freight rail bridge structure in Nebraska. § MATECH is in negotiations with an east coast inspection firm regarding licensing of the EFS for bridge inspections on the east coast. § MATECH has been meeting with HNTB Engineering regarding a contract for a major bridge structure in central PA. § MATECH is moving forward with a bridge inspection in MA for the MassHighway Department. § Our Chief Technologist traveled to a FHWA facility last week to provide training on the EFS system and witnessed some successful testing of the EFS by FHWA personnel while there. § MATECH officials met with officials from NCDOT and OKDOT officials this past month with intent of moving forward with bridge inspections. § MATECH has been in contact with officials at TXDOT, Caltrans, ALDOT, LADOT, NJDOT, NYSDOT as well as others about future inspection work. § MATECH officials presented at the following conferences in the month of September: o Structural Materials Technologies Conference in Oakland,
